DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 01/03/2020. These drawings are acknowledged.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the prior arts Kampa (GB 2541646) and Gopalan (US 2010/0027432 A1) discloses a memory area associated with a computing device, the memory area including an algorithm recommender component, an alert setup component, an alert annotation component, and a post-detection analysis component; and a processor that executes the algorithm recommender component, the alert setup component, the alert annotation component, and the post-detection analysis component to: define one or more anomaly alerts determined by the alert setup component and tuned based on a user input received at a user input sensitivity element, the user input sensitivity element adjustable to define a sensitivity for one or more algorithms of a plurality of anomaly detection algorithms to change a corresponding sensitivity mapping by automatically changing one or more parameters for the one or more algorithms, and displaying anomaly detection results of a change to the user input sensitivity element; automatically recommend, by the algorithm recommender component, one or more algorithms of the plurality of anomaly detection algorithms to process time series data to detect one or more anomalies, the plurality of anomaly detection algorithms trained in part using iterative learning using feedback including data relating to user input of previous selections of the one or more algorithms of the plurality of anomaly detection algorithms; and receive user feedback at the post-detection analysis component and calibrating the one or more algorithms of the plurality of anomaly detection algorithms based at least in part on the received user feedback, the received user feedback including labeled data received by the alert annotation component used to train the one or more algorithms using machine learning.

Gopalan discloses comparing the network traffic for the at least one network traffic characteristic at a time period of a predetermined length of time prior to the time of the detected spike or dip in the at least one network traffic characteristic to the overall observed network traffic for the at least one network traffic characteristic at the time of the detected spike or dip in the at least one network traffic characteristic; determining changes in the observed network traffic for the at least one network traffic characteristic for a plurality of individual network entities at the time of the detected spike or dip in the at least one network traffic characteristic by: comparing the network traffic for the at least one network traffic characteristic for each of the individual network entities at the time period of the predetermined length of time prior to the time of the detected spike or dip in network traffic for the at least one network traffic characteristic to the network traffic for the at least one network traffic characteristic for each of the individual network entities at the time of the detected spike or dip in the at least one network traffic characteristic; and producing impact scores for the plurality of individual network entities by calculating a ratio of the change in the network traffic for the network entity to the change in the overall observed network traffic for the at least one network traffic characteristic.
Regarding claim 10, none of the prior arts Kampa (GB 2541646) and Gopalan (US 2010/0027432 A1) discloses using a combination of machine intelligence and user input to automatically select one or more anomaly detection algorithms to process time series data to detect one or more data anomalies, wherein the one or more anomaly detection algorithms comprises a Holt-Winters seasonal forecasting algorithm configured to predict an upper bound and a lower bound of monitored data based on a historical distribution, an adaptive Streaming Least Square (SLS) algorithm configured to adaptively adjust warning thresholds for anomaly detection based at least on historical data, and a percent change algorithm configured to process points for a defined time window using average values corresponding to the points; updating an algorithm recommender using iterative learning to recommend at least one of the one or more anomaly detection algorithms to process the time series data; and processing the time series 
Instead, Kampa discloses an anomaly detection model is optimized by presenting a dataset where determined anomalies are identified and receiving informal user feedback indicative of a user like or dislike preference.
Gopalan discloses comparing the network traffic for the at least one network traffic characteristic at a time period of a predetermined length of time prior to the time of the detected spike or dip in the at least one network traffic characteristic to the overall observed network traffic for the at least one network traffic characteristic at the time of the detected spike or dip in the at least one network traffic characteristic; determining changes in the observed network traffic for the at least one network traffic characteristic for a plurality of individual network entities at the time of the detected spike or dip in the at least one network traffic characteristic by: comparing the network traffic for the at least one network traffic characteristic for each of the individual network entities at the time period of the predetermined length of time prior to the time of the detected spike or dip in network traffic for the at least one network traffic characteristic to the network traffic for the at least one network traffic characteristic for each of the individual network entities at the time of the detected spike or dip in the at least one network traffic characteristic; and producing impact scores for the plurality of individual network entities by calculating a ratio of the change in the network traffic for the network entity to the change in the overall observed network traffic for the at least one network traffic characteristic.
Regarding claim 20, none of the prior arts Kampa (GB 2541646) and Gopalan (US 2010/0027432 A1) discloses one or more computer storage media having computer-executable instructions to perform anomaly detection that, upon execution by a processor, cause the processor to at least: define one or more anomaly alerts determined by an alert setup component and tuned based on a user input received at a user input sensitivity element, the user input sensitivity element adjustable to define a sensitivity for one or more algorithms of a plurality of anomaly detection algorithms to change a corresponding sensitivity mapping by automatically changing 10one or more parameters for the one or more algorithms, and displaying anomaly detection results of a change to the user input sensitivity element; automatically recommend, by an algorithm recommender component, one or more algorithms of the 
Instead, Kampa discloses an anomaly detection model is optimized by presenting a dataset where determined anomalies are identified and receiving informal user feedback indicative of a user like or dislike preference.
Gopalan discloses comparing the network traffic for the at least one network traffic characteristic at a time period of a predetermined length of time prior to the time of the detected spike or dip in the at least one network traffic characteristic to the overall observed network traffic for the at least one network traffic characteristic at the time of the detected spike or dip in the at least one network traffic characteristic; determining changes in the observed network traffic for the at least one network traffic characteristic for a plurality of individual network entities at the time of the detected spike or dip in the at least one network traffic characteristic by: comparing the network traffic for the at least one network traffic characteristic for each of the individual network entities at the time period of the predetermined length of time prior to the time of the detected spike or dip in network traffic for the at least one network traffic characteristic to the network traffic for the at least one network traffic characteristic for each of the individual network entities at the time of the detected spike or dip in the at least one network traffic characteristic; and producing impact scores for the plurality of individual network entities by calculating a ratio of the change in the network traffic for the network entity to the change in the overall observed network traffic for the at least one network traffic characteristic.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A RONI whose telephone number is (571)270-7806. The examiner can normally be reached M-F 9:00-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chow Dennis can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED A RONI/Primary Examiner, Art Unit 2194